DETAILED ACTION
	Claims 1-14 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 11-14) in the reply filed on November 29, 2021 is acknowledged.  The traversal of the Applicant has been considered, and has been found to be persuasive.  The requirement is withdrawn.
Priority
The claim to priority as a 371 filing of PCT/EP2019/059023 filed on April 10, 2019, which claims benefit to EP 18167721.2 filed on April 17, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statements filed on October 8, 2020 and December 7, 2020 have been considered by the Examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Blakeney et al. (Chemistry of Materials, 2018, 1844-1848).  Blakeney et al. is drawn to the compound 
    PNG
    media_image1.png
    81
    68
    media_image1.png
    Greyscale
, which does not teach the bridged structure required by general formula (I).  As the prior art does not anticipate or render obvious the instant claims, the instant claims are prima facie allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 1-14 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626